Exhibit 10.1
(HEARTWARE LOGO) [c93737c9373701.gif]
16 December 2009
Mr. Douglas E Godshall
c/o HeartWare, Inc.
205 Newbury St., Suite 101
Framingham, MA 01701
Dear Doug:
We are pleased to offer you revised terms and conditions of your continuing
employment with HeartWare International, Inc. (the “Company”):
1. Position. Your title will be President & Chief Executive Officer of the
Company. As such, you will be responsible for, among other things, directing and
leading Company and its executive management team and otherwise perform such
duties and responsibilities as are customarily assigned to individuals serving
in similar positions of other public companies. Without limitation, this
includes ultimate responsibility for the strategic direction, performance and
execution of the Company’s plans and strategies. You shall report directly to
the Chairman of the Board of Directors (the “Board”) of the Company. Your usual
place of business will be at the Company’s offices in Framingham, Massachusetts.
2. Compensation. Your base salary shall be at the annual rate of $425,000,
payable in accordance with the Company’s payroll policies as from time to time
in effect (“Base Salary”). Your Base Salary will be reviewed annually by the
Board and may be increased by the Board in its discretion. Your Base Salary
shall not be subject to reduction without your prior written consent except that
if the Board reduces the salary of all senior managers of the Company, the Base
Salary shall be reduced by the same percentage as the percentage reduction in
salary of such senior managers.
3. Annual Bonus. The Company may pay you an annual cash bonus based on your
performance (which may be measured by specific goals), as determined by the
Board in its discretion. The Company shall pay the annual cash bonus for a
calendar year, if at all, on or after January 1st, but by no later than
March 15th, of the next year. No annual cash bonus is guaranteed. Payment of all
annual bonuses rests in the sole discretion of the Board regardless of the
achievement of pre-specified goals, and you must be employed with the Company on
the payment date in order to be eligible to receive any such annual bonus.

 

A-1



--------------------------------------------------------------------------------



 



4. Vacation, Insurance and Benefits; Expenses.
(a) You shall be entitled to all legal holidays recognized by the Company, and
20 days of paid vacation per annum. Any unused vacation shall be subject to
Company policy as from time to time in effect. Vacation days for the first
fiscal year of your employment will be prorated.
(b) You shall be eligible for participation in any health, dental, and other
insurance plans that may be established and maintained by the Company from time
to time for its employees of your level, all as determined by the Board in its
discretion. You shall also be entitled to participate in any employee benefit
programs that the Board may establish for Company employees generally, including
but not limited to health insurance, 401(k) Plan and stock purchase or option
plans. The Company’s employee benefit programs will be discussed during your
orientation.
(c) The Company shall reimburse you for all usual and ordinary business expenses
incurred by you in the scope of your employment hereunder in accordance with the
Company’s expense reimbursement policy as from time to time in effect. In
addition, the Company shall reimburse you, on a monthly basis after receipt of
appropriate documentation of the expense, for the cost of your personal cell
phone service.
5. Severance Pay.
(a) If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) other than in connection
with a Change in Control (as described below), and subject to the notice and
release requirements described below, the Company shall pay, beginning within
15 days after your termination of employment, (i) your Base Salary for a period
of 12 months, payable in accordance with the standard payroll practices then in
effect for active senior executives; and (ii) the employee portion of your COBRA
continuation coverage (to the extent that you elect coverage) for a period of
12 months or, if earlier, until you become entitled to participate in another
employer’s health plan.
(b) If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined below), and subject to the
notice and release requirements described below, the Company shall cause to be
paid, on or beginning within 15 days after your termination of employment, (i) a
lump-sum cash payment in an amount equal to 2 times your Total Salary; and (ii)
the employee portion of your COBRA continuation coverage (to the extent that you
elect coverage) for a period of 24 months or, if earlier, until you become
entitled to participate in another employer’s health plan. The severance pay
provided under this Section 5(b) shall supersede, and not be in duplication of,
the severance pay provided under Section 5(a). “Total Salary” means your then
current Base Salary plus the most recent amount paid to you as your Annual
Bonus.

 

A-2



--------------------------------------------------------------------------------



 



(c) “Cause” means your: (i) material or persistent breach of this letter
agreement; (ii) engaging in any act that constitutes serious misconduct, theft,
fraud, material misrepresentation, serious dereliction of fiduciary obligations
or duty of loyalty to the Company; (iii) conviction of a felony, or a plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude or which in the reasonable opinion of the Board brings you, the Board,
the Company or any affiliate into disrepute; (iv) neglect of or negligent
performance of your duties under this letter agreement; (v) willful,
unauthorized disclosure of material confidential information belonging to the
Company, or entrusted to the Company by a client, customer, or other third
party; (vi) repeatedly being under the influence of drugs or alcohol (other than
prescription medicine or other medically related drugs to the extent that they
are taken in accordance with their directions) during the performance of your
duties under this letter agreement, or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
your duties under this letter agreement; (vii) repeated failure to comply with
the lawful directions of your immediate supervisor or the Board that are not
inconsistent with the terms of this letter agreement; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Company or any
affiliate into disrepute. In order for the Company to terminate your employment
for Cause under any of clauses (i), (iv), (vi) or (vii) in the preceding
sentence, the Company must provide you with written notice of its intention to
terminate employment for Cause and describing the acts or omissions upon which
such termination for Cause is based, and you shall be provided a 30-day period
from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.
(d) “Good Reason” means the occurrence of any of the following without your
consent:
(i) a material diminution in your Base Salary;
(ii) a material diminution in your authority, duties, or responsibilities;
(iii) a requirement that you report to a corporate officer or employee instead
of the Board;
(iv) a material diminution in the budget over which you retain authority.
Notwithstanding the above, no “Good Reason” exists unless (I) you notify the
Company in writing within 90 days after the initial existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) you terminate employment by no later than 2 years
after the initial existence of any condition listed above.
(e) A “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with section 409A of the Internal Revenue Code:
(i) Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, beneficial ownership of
more than a majority of the total fair market value or total voting power of the
then-outstanding securities of the Company;

 

A-3



--------------------------------------------------------------------------------



 



(ii) Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, the assets of the
Company that have a total gross fair market value (as determined by the Board)
of more than 50% of the total gross fair market value of all of the assets of,
as applicable, the Company immediately prior to the initiation of the
acquisition; or
(iii) A majority of the members of the board of directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the board who were
members of the board prior to the initiation of the replacement.
For purposes of this Section 5(e), a “Person” means any individual, entity or
group within the meaning of section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than (A) the Company, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or (C) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company. Persons will be considered to be “Acting as a
Group” (or a “Group”) if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the corporation. If a Person owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such stockholder is considered to be Acting as a Group with
other stockholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be Acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.
For purposes of this Section 5(e), section 318(a) of the Internal Revenue Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury regulation section 1.83 3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option.
(f) Your right to receive severance pay under this Section 5 is conditioned upon
(i) your signing and delivering to the Company, before any payment is due or
scheduled to begin, a general release of claims, in form and substance
reasonably acceptable to the Company, by which you release the Company from any
claim arising from your employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) your compliance with
Sections 7, 8, and 9 of this letter agreement. The Company shall make no payment
before the general release becomes effective upon the expiration of any
applicable revocation period.

 

A-4



--------------------------------------------------------------------------------



 



(g) Although your employment may be terminated immediately by the Company at any
time for any reason, if your employment is terminated by the Company other than
for Cause upon less than 90 days’ prior written notice of such termination, the
Company agrees to pay you that portion of your compensation attributable to the
period for which the Company fails to satisfy the 90 day notice requirement
described above. Any such payment of compensation in lieu of notice will be paid
in accordance with the provisions of Section 5(a) or 5(b), as applicable. Any
termination of employment by you for any reason shall require 90 days’ prior
written notice.
(h) Notwithstanding the above, on termination of your employment (for whatever
reason) you shall be entitled to receive the pro rata portion of your Base
Salary through the date of your termination, together with such compensation or
benefits to which you may be entitled by law or under the terms of the Company’s
compensation and benefit plans in effect including, without limitation, amounts
owed to you for unpaid vacation leave accrued during the course of your
employment with the Company.
6. At Will Employment.
(a) This letter agreement describes the compensation and benefits that you are
entitled to receive for so long as you remain employed by the Company, but is
not a contract or guarantee of employment for any particular period of time. At
all times you will remain an employee at will, and you and the Company are free
to terminate your employment at any time for any reason.
(b) Should your employment with the Company be terminated by the Company for
Cause, by you without Good Reason, or as a result of your death or permanent
disability or other physical or mental incapacity, you shall be entitled to
receive only the prorated portion of your Base Salary through the date of your
termination of employment, together with such other compensation or benefits to
which you may be entitled by law, the terms of this letter agreement, or under
the terms of the Company’s compensation and benefit plans then in effect.
(c) Upon termination of your employment you shall at the request of the Board
immediately resign without claim for compensation from any directorship and / or
office which you hold of the Company or its subsidiaries or any affiliates. If
you fail to provide such resignation, you irrevocably appoint the Chairman of
the Board as your attorney with the irrevocable right to sign any document on
your behalf for the purposes of, or to give effect to, your resignation under
this clause.
7. Noncompetition.
(a) You will not without the prior written consent of the Company during your
employment either directly or indirectly in any capacity (including without
limitation as principal, agent, partner, employee, stockholder, unit holder,
joint venturer, director, trustee, beneficiary, manager, consultant, or advisor)
carry on, advise, provide services to or be engaged, concerned or interested in
or associated with any Competitive Business (as defined below), or be engaged or
interested in any public or private work or duties which in the reasonable
opinion of the Board or the Company, may hinder or otherwise interfere with the
performance of your duties.

 

A-5



--------------------------------------------------------------------------------



 



(b) You will not at any time in the 12 months after the termination of your
employment (for whatever reason) without the written consent of the Company:
(i) on a worldwide basis directly or indirectly in any capacity (whether as
principal, agent, partner, employee, stockholder, unit holder, joint venturer,
director, trustee, beneficiary, manager, consultant, or advisor) carry on,
advise, provide services to or be engaged, concerned or interested in or
associated with any Competitive Business (as defined below); or
(ii) counsel, procure, or otherwise assist any person to do any of the acts
referred to in Section 7(b)(i).
Given that the business of the Company is and is expected to continue to be
conducted on a worldwide basis, and you will be actively involved with and
intimately familiar with the business of the Company on a worldwide basis, you
acknowledge and agree that more narrow geographical limitations of any nature on
this noncompetition covenant (and the nonsolicitation covenant below) are
therefore not appropriate and would not adequately protect the Company.
Nothing in this Section 7(b) prohibits you (whether directly or through
nominees) of holding shares listed on a recognized stock exchange, provided you
do not hold more than 5% of the issued capital of a company.
(c) “Competitive Business” means any business or activity which is involved in
the research, development, sale, distribution and/or marketing of mechanical
circulatory assist devices.
8. Nonsolicitation. During your employment with the Company and for 12 months
after your termination of employment (for whatever reason), you shall not,
directly or indirectly, on your own behalf or on behalf of any third party,
without the express written consent of the Company:
(a) canvass, solicit, target, induce or entice or endeavor to solicit, target,
induce or entice away from the Company, or attempt to divert, reduce or take
away, the business or patronage (with respect to products or services of the
kind or type developed, produced, marketed, furnished or sold by the Company
with which you were substantively involved during the course of your employment
with the Company) of, of any of the clients, customers, vendors, suppliers or
accounts, or prospective clients, customers, suppliers, vendors or accounts of
the Company that you contacted, solicited or served while employed by the
Company or supplier to or in the habit of dealing with the Company;
(b) target, recruit, solicit, hire away, or otherwise interfere with the
employment relationship of, or endeavor to entice away, any employee of the
Company, or otherwise induce any such employee to cease their relationship with
the Company; or
(c) counsel, procure or otherwise assist any person to do any of the acts
referred to in Section 8(a) or (b).

 

A-6



--------------------------------------------------------------------------------



 



9. Nondisparagement. You shall not, while employed by the Company or at any time
after your termination of employment, directly, or through any other personal
entity, make any public or private statements that are disparaging of the
Company, their respective businesses or employees, officers, directors, or
stockholders. The Company agrees that, after your termination of employment with
the Company for any reason, it will refrain from making any public statements
that disparage you. The Company’s obligations under this Section 9 extend only
to the then-current officers and members of the Board, and only for so long as
those individuals are officers or directors of the Company. Nothing herein shall
be deemed to prevent you or the Company from complying with their respective
legal obligations or responding to a subpoena or other court order.
10. Proprietary Information. Both during and after your employment with the
Company, you will treat all proprietary or other confidential information as
strictly confidential. Further, you agree to sign and comply with the terms and
conditions of the enclosed Proprietary Information, Confidentiality, and
Inventions Assignment Agreement, which is incorporated by reference into this
letter agreement. This offer of continued employment is contingent upon your
signing that agreement.
11. Injunctive Relief: Clawback. You recognize and acknowledge that it would be
difficult to ascertain the damages arising from a breach or threatened breach of
the covenants set forth in Sections 7 (noncompetition), 8 (nonsolicitation), 9
(nondisparagement), and 10 (proprietary information) and that any such breach or
threatened breach could result in irreparable harm to the Company. You therefore
agree that, notwithstanding anything in this letter agreement to the contrary,
including but not limited to the forfeiture and clawback provision below, the
Company shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, without prior notice
to you and without the posting of a bond or other guarantee, to enforce this
letter agreement. You hereby waive any and all defenses you may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right shall not
preclude any other rights and remedies at law or in equity that the Company may
have. The provisions of Section 11 shall survive termination of this letter
agreement and/or your employment with the Company. The existence of a claim or
cause of action of any kind by you against the Company shall not constitute a
defense to the enforcement by the Company of the rights provided in this
Section 11 and shall not be a defense to any injunction proceeding. In addition,
notwithstanding anything herein to the contrary, if the Board, in its
discretion, determines that you have engaged in any activity that contravenes
any covenant set forth in Section 7, 8, 9 or 10, you shall forfeit any amount
payable under Section 5 (severance pay), and you agree to repay the Company,
within 30 days after you receive notice of the Board’s determination, any amount
previously paid by the Company under Section 5.
12. Blue Pencil; Severability. If any provision of this letter agreement is
construed by a court of competent jurisdiction to be invalid or unenforceable,
that construction does not affect the remainder of this agreement, which is to
be given full force and effect without regard to the invalid or unenforceable
provision. Any invalid or unenforceable provision is to be reformed to the
maximum time, geographic and/or business limitations permitted by applicable
laws, so as to be valid and enforceable.

 

A-7



--------------------------------------------------------------------------------



 



13. Waivers. No delay or omission by the Company in exercising any right under
this letter agreement operates as a waiver of that or any other right. The
Company’s waiver or consent on any one occasion is effective only for that
occasion and is not be construed as a bar or waiver of any right on any other
occasion.
14. Federal Employment Law. Please note that Federal law requires you to provide
the Company with documentation of your identity and eligibility to work in the
United States. In addition, the Company verifies the validity of social security
numbers. Accordingly, this offer is further conditioned upon your providing the
required documentation to the Company within three business days after your
start date. A list of the required documentation will be provided during your
orientation.
15. Prior Employers. By accepting this offer of employment, you are representing
that you are not party to any agreement with any prior employer that prevents
your working for the Company or that would prevent you from performing your
assigned duties for the Company.
16. Background Check. The Company reserves the right to conduct a background
check of its employees, and your employment may be conditioned on satisfactory
results.
17. Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement such federal, state, local or foreign income and
employment taxes as shall be required to be withheld under applicable law.
18. Section 409A Compliance. The following rules relate to section 409A of the
Internal Revenue Code of 1986 and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”), which govern deferred compensation:
(a) This letter agreement is intended to comply with, or otherwise be exempt
from, Section 409A.
(b) The Company shall undertake to administer, interpret, and construe this
letter agreement in a manner that does not result in the imposition on you of
any additional tax, penalty, or interest under Section 409A.
(c) The Company and you agree to execute any and all amendments to this letter
agreement permitted under applicable law, as mutually agreed in good faith, as
may be necessary to ensure that this letter agreement complies with
Section 409A.
(d) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this letter agreement. The
Company shall not be liable to you for any payment made under this letter
agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A, nor for reporting in good faith any payment made
under this letter agreement as an amount includible in gross income under
Section 409A.

 

A-8



--------------------------------------------------------------------------------



 



(e) For purposes of Section 409A, the right to a series of installment payments
under this letter agreement shall be treated as a right to a series of separate
payments.
(f) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, you, as specified under this letter agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in section 105(b) of the
Internal Revenue Code; (ii) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
(g) “Termination of employment,” or words of similar import, as used in this
letter agreement means, for purposes of any payments under this letter agreement
that are payments of deferred compensation subject to Section 409A, your
“separation from service” as defined in Section 409A.
(h) If a payment obligation under this letter agreement arises on account of
your separation from service while you are a “specified employee” (as defined
under Section 409A and determined in good faith by the Board), any payment of
“deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of your estate
following your death.
19. Indemnification. Except in the case of negligence, fraud, embezzlement or
misrepresentation the Company hereby agrees to indemnify and hold harmless
Executive to the fullest extent permitted by Section 145 of the Delaware General
Corporation Law and to cause any parent or subsidiary of the Company to
indemnify and hold you harmless to the fullest extent permitted by the
provisions of the laws of the jurisdiction of its incorporation against any
liability, loss or expense (including reasonable attorney’s fees and costs
incurred in defense of such claims) incurred in connection with the your
services as an officer or director of the Company or any of its subsidiaries or
affiliates, if in each of the foregoing cases, (i) you acted in good faith and
in a manner you believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe your conduct was unlawful, and (ii) your conduct did not constitute
gross negligence or willful or wanton misconduct. Without limitation of the
foregoing, this Section 19 shall be deemed to grant to the you the rights to
indemnification provided by the Company’s certificate of incorporation and
by-laws, as currently constituted, regardless of any subsequent amendment or
modification of the applicable provisions of such instruments, with such
provisions being deemed incorporated herein by reference. The Company shall
advance or cause its subsidiaries to advance all expenses (including all
reasonable legal fees and expenses) reasonably incurred by you in defending any
such claim, action or proceeding, whether civil, administrative, criminal or
otherwise, brought against you in your capacity as an officer of director of the
Company or any of its subsidiaries or affiliates, to the fullest extent
permitted under applicable law, provided Executive provides an undertaking
pursuant to which he agrees to repay all such advances if it is ultimately
determined that you are not entitled to indemnification under the circumstances.

 

A-9



--------------------------------------------------------------------------------



 



Notwithstanding anything else contained in this letter agreement, the above
shall not apply where the liability, loss or expense (including reasonable
attorney’s fees and costs incurred in defense of such claims) incurred by you
arise as a result, directly or indirectly, of any claim or action taken against
you by the Company or any of their respective subsidiaries or affiliates.
20. Successors, Binding Agreement. This letter agreement shall not be assignable
by you. This letter agreement may be assigned by the Company to any affiliate or
to any other person that is a successor in interest to all or substantially all
of the business operations of the Company. This letter agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors, heirs and permitted assigns.
21. Governing Law. This letter agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
principles.
22. Entire Agreement, Amendments. This letter agreement, including the
proprietary information, confidentiality, and inventions assignment agreement
incorporated herein by reference, sets forth the entire agreement between you
and the Company regarding your employment with the Company and supersedes all
prior agreements or other understandings, whether written or oral, express or
implied, between the parties to the extent that such agreements or
understandings contain provisions addressed herein. This letter agreement may
not be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
* * * *
To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return the following to me no later than date that
is one week after date of offer letter:

  •   one copy of this letter, and

  •   one copy of the Company’s standard Proprietary Information,
Confidentiality, and Inventions Assignment Agreement, the form of which is
annexed hereto as Exhibit A.

 

A-10



--------------------------------------------------------------------------------



 



This is a great opportunity for both you and the Company, and we look forward to
having you continue as a member on our team.

            Sincerely,

HEARTWARE, INC.
      By:   /s/ David McIntyre         Name:   David McIntyre        Title:  
Corporate Secretary, Chief Operating Officer &
Chief Financial Officer   

Agreed to and accepted:

     
/s/ Douglas Godshall
   
 
Douglas E Godshall
   

Dated: December 16, 2009

 

A-11



--------------------------------------------------------------------------------



 



Exhibit A
PROPRIETARY INFORMATION, CONFIDENTIALITY
AND INVENTIONS ASSIGNMENT AGREEMENT
The undersigned, Douglas Godshall, in consideration of and as a condition of my
engagement as an employee of HeartWare Inc., a Delaware corporation (the
“Company”), does hereby agree with the Company as follows:
1. I will not, whether during or after the termination or for a period of five
(5) years after cessation of my employment, reveal to any person, association or
company any of the trade secrets or confidential information concerning the
organization, business or finances of the Company so far as they have come or
may come to my knowledge, except as may be necessary in the course of my duties
for the Company or to the extent that such trade secrets or confidential
information come to be in the public domain through no fault of mine, or I am
required to disclose such information as a matter of law, including pursuant to
court order, and I shall keep secret all matters entrusted to me and shall not
use or attempt to use any such information in any manner which could reasonably
be expected to injure or cause loss or may be calculated to injure or cause loss
whether directly or indirectly to the Company or for any purpose other than the
performance of my duties on behalf of the Company.
Further, I agree that during the period of my employment I shall not make, use
or permit to be used, even if not in the nature of a trade secret or otherwise
marked confidential, any notes, memoranda, drawings, specifications, programs,
data, know how, trade secrets, or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. I further
agree that I shall not, for a period of five (5) years after the termination of
my employment, use or permit to be used, even if not in the nature of a trade
secret or otherwise marked confidential, any such notes, memoranda, drawings,
specifications, programs, data, know how, trade secrets, or other materials, it
being agreed that any of the foregoing shall be and remain the sole and
exclusive property of the Company and that immediately upon the termination or
cessation of my employment I shall deliver all of the foregoing, and all copies
thereof, to the Company, at its main office.
2. If at any time or times during my employment, I shall (either alone or with
others) make, conceive, discover, reduce to practice or become possessed of any
invention, modification, discovery, design, development, improvement, process,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Inventions”) in any application that relates to the business of the
Company or any of the products or services being developed, manufactured,
marketed, sold or otherwise provided by the Company or which may conveniently be
used in relation therewith, or results from tasks assigned me by the Company or
results from the use of premises, equipment, supplies, facilities or
confidential information owned, leased or contracted for by the Company
(“Company Inventions”), such Company Inventions and the benefits thereof shall,
from the moment of their creation or fixation in tangible media, immediately
become the sole and absolute property of the Company, and I shall promptly
disclose to the Company (or any persons designated by it) each such Company
Invention and hereby irrevocably and perpetually assign any rights, including
without limitation any patent, copyright or other intellectual property rights,
I may have or acquire in the Company Inventions and benefits and/or rights
resulting therefrom to the Company without compensation and shall communicate,
without cost or delay, and without publishing the same, all available
information relating thereto (with all necessary plans and models) to the
Company. I hereby further represent and acknowledge that any and all such
Company Inventions made, conceived, discovered or reduced to practice prior to
the date hereof, whether or not I am the named inventor, are owned solely by the
Company, and that I have no right, title or interest therein, and I agree that
upon the request of the Company, and without any compensation to me, I will take
such action and execute such documents as the Company may request to evidence
and perfect the Company’s ownership of such Company Inventions.

 

 



--------------------------------------------------------------------------------



 



I will also promptly disclose to the Company any Invention made, conceived,
discovered, reduced to practice or possessed by me (either alone or with others)
at any time or times during my employment for the purpose of determining whether
they constitute “Company Inventions,” as defined herein.
Upon disclosure of each Company Invention to the Company, I will, at the request
and cost of the Company, sign, execute, make and do all such deeds, documents,
acts and things as the Company and its duly authorized agents may reasonably
require:
(a) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection for any such Company Invention in any country throughout the world
and when so obtained or vested to renew and restore the same; and
(b) to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
In the event the Company is unable, after reasonable effort, to secure my
signature on any letters patent, copyright or other analogous protection
relating to a Company Invention, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact (which designation and appointment shall be (i) deemed
coupled with an interest and (ii) irrevocable, and shall survive my death or
incapacity), to act for and in my behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by me.
In addition to the foregoing assignment of Company Inventions to the Company, I
hereby irrevocably transfer and assign to the Company: (i) all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Company Invention; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Company Invention. I also hereby forever waive and agree never to assert any and
all Moral Rights I may have in or with respect to any Company Invention, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

 

 



--------------------------------------------------------------------------------



 



3. I agree that any breach, or threatened breach, of this Agreement by me could
cause irreparable damage and that in the event of such breach, or threatened
breach, the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance as well as all other equitable
relief, to prevent the violation of my obligations hereunder without the
necessity of any proof of actual damages or the posting of a bond or other
security.
4. I understand that this Agreement, by itself, does not create an employment
agreement with the Company or other obligation on the part of the Company to
retain my services as an employee.
5. I represent that the Inventions identified in the pages, if any, attached
hereto comprise all the Inventions which I have made or conceived prior to my
engagement by the Company, which Inventions are excluded from this Agreement. I
understand that it is only necessary to list the title of such Inventions and
the purpose thereof but not details of the Invention itself. IF THERE ARE ANY
SUCH UNPATENTED INVENTIONS TO BE EXCLUDED, THE UNDERSIGNED SHOULD INITIAL HERE.
OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO SUCH EXCLUSIONS.      
I further represent that I am free to enter into an employment relationship with
the Company, and my performance of all the terms of this Agreement, and my
performance as an employee of the Company, does not and will not breach any
agreement with a third party, including but not limited to any agreement to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my engagement by the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict herewith.
I further agree to indemnify the Company to the extent it is made a party to any
lawsuit based upon my violation of any such agreement.
I further represent that if the representations set forth in the preceding
paragraph are inapplicable, I have attached hereto a copy of each agreement, if
any, which presently affects my compliance with the terms of this Agreement
(such copy specifies the other contracting party or employer, the date of such
agreement, the date of termination of any employment.) IF THERE ARE ANY SUCH
AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL HERE. OTHERWISE IT WILL BE DEEMED
THAT THERE ARE NO SUCH AGREEMENTS.      
I further represent that I have or will return all property, including
documents, memoranda, software or other record containing information belonging
to my former employer(s) and will not bring any such materials to the Company’s
premises or otherwise use any such material in performing work for the Company.
I further agree to indemnify the Company to the extent it is made a party to any
lawsuit based upon my violation of this representation.
6. Any waiver by the Company of a breach of any provisions of this Agreement
shall not operate or be construed as a waiver of any subsequent breach hereof.

 

 



--------------------------------------------------------------------------------



 



7. I hereby agree that each provision herein shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein. Moreover, if one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to scope, activity or subject so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting and reducing it or them, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.
8. My obligations under this Agreement shall survive the termination or
cessation of my employment regardless of the manner of such termination or
cessation and shall be binding upon my heirs, executors and administrators.
9. This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Massachusetts.
10. For purposes of this Agreement, the term “employment” shall also mean any
period of consultancy with the Company that may follow formal employment by the
Company.
11. The term “Company” shall include HeartWare Inc., a Delaware corporation,
HeartWare Limited, as Australian corporation, and any of their predecessors,
successors, parents, subsidiaries, subdivisions, affiliates or assigns. The
parties agree that the Company shall have the right to assign this Agreement to
its successors and assigns, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns,
without requiring Executive to renew this Agreement or execute a new Agreement
reflecting the terms contained herein.
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the 16th
day of December, 2009.

            HEARTWARE INC.
      By:   /s/ David McIntyre         Title: Chief Operating Officer & Chief
Financial Officer        Name:  David McIntyre   

            EMPLOYEE:
      Name:  /s/ Douglas Godshall         Name:   Douglas Godshall 

 

 